DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
 
Response to Amendment
	Claims 11, 13, and 17-22 are currently pending.  Claims 1-10, 12, and 14-16 are cancelled.  The amended claim 11 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 11, 13, and 17-22 are rejected under the following new 103 rejections.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US 5510203) in view of Guen et al (US 2017/0040579).
Regarding claim 11, Hamada et al discloses a cell “10” (secondary battery) comprising:  an electrode group “11” (electrode assembly) comprising a positive electrode plate (first electrode plate), a negative electrode plate (second electrode plate) and a separator provided between the positive electrode plate and the negative electrode plate;
a casing “12” (case) receiving the electrode group and having an opening in a top thereof; and a battery cap assembly;
wherein the battery cap assembly comprises a lid “13” (cap plate) in one piece, a negative terminal “15” (first electrode terminal) and a first connecting piece; the lid made of synthetic resin material (insulating material) and includes a first terminal hole; the negative terminal is provided to the lid and extends into the first terminal hole; the first connecting piece is provided below the lid;
the negative terminal “15” includes a first protruding portion and a first base portion, the first protruding portion protrudes above the lid, the first base portion is connected to the first connecting piece and extends into the first terminal hole;
the first connecting piece includes a first connecting portion connected to the negative terminal;
the lid is connected to the casing at the opening, and the first connecting portion of the second current collector is electrically connected to the negative electrode plate;
 the lid includes a lower groove at a lower side, and the first connecting piece is 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (first connecting piece / first connecting portion)][AltContent: textbox (first base portion)][AltContent: textbox (first protruding portion)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    1365
    785
    media_image1.png
    Greyscale


However, Hamada et al does not expressly teach a cross-sectional area of the first protruding portion that is larger than a cross-sectional area of the first terminal hole; an upper surface of the first connecting portion that is directly attached to the cap plate; 
Guen discloses a secondary battery “1000” comprising:  a battery cap assembly;
wherein the battery cap assembly comprises a cap plate [“300”+”550”], a first electrode terminal “511” and a second current collector “540” (first connecting piece); the first electrode terminal “510” includes a first protruding portion [“511”+”530”] and a first base portion “512”, and a cross-sectional area of the first protruding portion is larger than a cross-sectional area of the first terminal hole; the second current collector includes a second extending part “542” (first connecting portion) connected to the first electrode terminal, and an upper surface of the second extending part “542” is directly attached to the cap plate [“300”+”550”]; wherein a lower surface of the first base portion “512”, the bottom surface of the lower groove and the upper surface of the second extending part “542” (first connecting piece) are flush with each other ([0037],[0038],[0050],[0068], [0078],[0079] and Figs. 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Hamada battery to include a cross-sectional area of the first protruding portion that is larger than a cross-sectional area of the first terminal hole; an upper surface of the first connecting portion that is directly attached to the cap plate; a lower surface of the first base portion, the bottom surface of the lower groove and the upper surface of the first connecting piece are flush with each other in order to prevent the negative terminal from being unintentionally dislodged from the lid and to securely attach the first connecting portion to the lid, thereby reduce or minimize 
Regarding claims 17 and 18, Guen et al also discloses a second gasket “560” (sealing gasket) that includes a main portion positioned between the first protruding portion and the cap plate; wherein the cap plate includes a first groove “320” having a predetermined depth and being along a periphery of the first terminal hole ”324”, and at least a part of the main portion of the sealing gasket [“520” + “560”] is received in the first groove (Fig. 4).
Regarding claims 20-22, Guen et al also discloses a first connecting piece “540” that further includes a first extending portion “541” extending downwardly from an end of the first connecting portion, wherein the first connecting portion includes a first fitting hole “542a”; the first electrode terminal further includes a boss (not labeled), the boss extends downwardly from a lower surface of the first base portion “512” and extends into the first fitting hole, and the lower surface of the first base portion is attached to the upper surface of the first connecting portion, wherein a cross-sectional area of the boss is smaller than a cross-sectional area of the first base portion (Fig. 4). 
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US 5510203) in view of Guen et al (US 2017/0040579) as applied to claim 11 above, and further in view of Kim (US 2012/0237817).  
However, Hamada et al as modified by Guen et al does not expressly teach a stripe protrusion extending along a width direction of the cap plate that is provided on an upper surface of the first protruding portion.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Hamada/Guen battery to include a stripe protrusion extending along a width direction of the cap plate that is provided on an upper surface of the first protruding portion in order to provide a receiving recess for attaching and positioning a bus bar to the terminal.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (US 5510203) in view of Guen et al (US 2017/0040579) as applied to claim 18 above, and further in view of Meehan et al (US 2011/0236732).
However, Hamada et al as modified by Guen et al does not expressly teach a cap plate that further includes a second groove having a predetermined depth from a bottom surface of the first groove and being along the periphery of the first terminal hole, a cross-sectional area of the first groove is smaller than a cross-sectional area of the second groove, and at least a part of the first protruding portion is received in the second groove.
Meehan et al teaches the concept of forming a first recess “158” (second groove) along the periphery of a first terminal hole in a lid “150” (cap plate), wherein at least part of a positive terminal “104” (first protruding portion) is received in the first recess ([0030] and Fig. 2).  In addition, a second groove having a predetermined depth from a bottom surface of the first groove and a cross-sectional area of the first groove that is smaller 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Hamada/Guen battery to include a cap plate that further includes a second groove having a predetermined depth from a bottom surface of the first groove and being along the periphery of the first terminal hole, a cross-sectional area of the first groove is smaller than a cross-sectional area of the second groove, and at least a part of the first protruding portion is received in the second groove in order to further secure the external terminal to the lid.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 13, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729